This is a motion made by the defendant in error to dismiss the writ of error in this cause. The only ground therein we think that is availing is that the return on the citation in the record was not sufficient, under article 1398, Rev.St., to lay the basis for service upon the attorney of record. There was no service upon the defendant in error, nor any reason shown why there was none. The case of Vineyard v. McCombs, 100 Tex. 318,99 S.W. 544, rules this motion, and the case is stricken from the docket of this court.